SECOND DIVISION
                                 MILLER, P. J.,
                             HODGES and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    October 20, 2021



In the Court of Appeals of Georgia
 A21A0900. MARTIN v. THE STATE.

      HODGES, Judge.

      Following a jury trial, the Superior Court of Forsyth County entered a judgment

of conviction against Josh Martin for one count each of aggravated assault (family

violence) (OCGA § 16-5-21 (a), (i)) and false imprisonment (OCGA § 16-5-41).

Martin appeals from the trial court’s denial of his motion for new trial, arguing that:

(1) the evidence was insufficient to support his aggravated assault conviction; (2) the

trial court erred in admitting a prior conviction to show intent when intent was not an

issue; and (3) the trial court erred in imposing a $5,000 attorney fees restitution award

without a hearing. Although we find no error related to Martin’s first two arguments,

we conclude that the trial court failed to properly analyze Martin’s ability to pay the
attorney fees restitution award. Therefore, we affirm in part, vacate in part, and

remand this case for further proceedings consistent with this opinion.

      Viewed in a light most favorable to the verdict,1 the evidence revealed Martin

and the victim lived together and had a tumultuous relationship. The victim confided

in a friend that she stayed in her room most of the time because Martin did not want

her going anywhere or speaking with anyone. The victim stated that, on occasion,

Martin would cover her nose and mouth to prevent her from screaming, that she

would kick the walls to try and alert others but received no assistance, and that Martin

told her, “that’s what [you] get for trying to leave.” Martin often threatened the victim

— and physically attacked the victim — if she ever expressed a desire or tried to

leave the residence without him or to leave the relationship.

      After living in a motel, her daughter’s trailer, and a friend’s house over the

course of a few months, the victim moved into a residence in Forsyth County with

Martin. On the date charged in the indictment in this case, Martin struck the victim

in the head after she dropped a cigarette on him. He told her to get dressed and to

come outside. As she did so, she grabbed a small pocketknife and held it at her side,

unsure if Martin intended to beat her again. But as she exited the trailer, Martin struck

      1
          See, e.g., Wilkerson v. State, 345 Ga. App. 652, 653 (813 SE2d 180) (2018).

                                           2
the victim in the back of the head, knocking her unconscious; a neighbor saw Martin

“knock [the victim] in the side of the head” and did not see Martin use a weapon of

any kind. When she awoke, the victim did not see anyone nearby, so she ran,

screaming for help. The neighbor telephoned police. Martin initially claimed that

nothing had happened with the victim, but then stated that he struck the drunken

victim in self-defense to repel her attack.

      A Forsyth County grand jury indicted Martin for one count each of aggravated

assault (family violence) and false imprisonment. On the day of trial, and after the

jury had been seated, Martin attempted to change his plea to guilty. The trial court

rejected Martin’s proposed guilty plea because he refused to admit guilt, and a jury

found him guilty of both counts. One of the general conditions of Martin’s sentence

of probation was to reimburse the county $5,000 for his legal expenses. The trial

court denied Martin’s motion for new trial as amended, and this appeal followed.

      1. In his first enumeration of error, Martin contends that the evidence was

insufficient to support his conviction for aggravated assault because there was no




                                              3
proof that his hands were likely to cause, or did cause, bodily injury. We do not

agree.2

      Under Georgia law,

            [w]hen a criminal conviction is appealed, the evidence
            must be viewed in the light most favorable to the verdict,
            and the appellant no longer enjoys a presumption of
            innocence. And in evaluating the sufficiency of the
            evidence, we do not weigh the evidence or determine
            witness credibility, but only determine whether a rational
            trier of fact could have found the defendant guilty of the
            charged offenses beyond a reasonable doubt. The jury’s
            verdict will be upheld, then, so long as there is some
            competent evidence, even though contradicted, to support
            each fact necessary to make out the State’s case.


(Citations and punctuation omitted.) Smith v. State, 354 Ga. App. 882, 884 (1) (842

SE2d 305) (2020). A person commits aggravated assault when he assaults another

“[w]ith a deadly weapon or with any object, device, or instrument which, when used

offensively against a person, is likely to or actually does result in serious bodily

injury.” OCGA § 16-5-21 (a) (2). “[W]hether [Martin’s] hands and fists were objects



      2
       Martin does not challenge the sufficiency of the evidence for his false
imprisonment conviction.

                                         4
used in a manner likely to result in serious injury was a question of fact for the jury

to determine.” Hewitt v. State, 277 Ga. 327, 331 (1) (e) (588 SE2d 722) (2003),

overruled on other grounds by Manley v. State, 287 Ga. 338, 345 (3) (698 SE2d 301)

(2010).

       Here, Martin’s indictment charged him with making “an assault upon the

[victim] . . . with the hands and fists of the accused . . . by striking [the victim] on and

about the head. . . .” The victim testified that Martin, with whom she lived, “beat” her

in the back of the head, while a neighbor saw Martin “knock [the victim] in the side

of the head, and [the victim] go down to the ground.” The victim also stated that she

“just fell” when Martin struck her in the head the second time, and that “when [she]

opened [her] eyes again, all [she] saw was the rain and the mud.”3 From this evidence,

the jury was authorized to find Martin guilty beyond a reasonable doubt of aggravated

assault (family violence) for using his hands and fists to strike the victim. See

generally Smith, 354 Ga. App. at 885 (1); Ferguson v. State, 322 Ga. App. 565, 566-

567 (1) (745 SE2d 784) (2013); cf. Young v. State, 332 Ga. App. 361, 362 (1) (772




       3
        During closing arguments, Martin’s trial counsel noted that the victim “got
struck with the way people fight, right or wrong, with a fist.”

                                             5
SE2d 807) (2015) (affirming conviction for aggravated battery in which defendant

struck correctional officer in the head, knocking officer unconscious).

      2. Next, Martin argues that the trial court erred in admitting a 16-year-old prior

conviction for family violence battery to show intent when intent was not an issue at

trial. We find no plain error.

      Prior to trial, the State filed a notice of its intent to introduce other acts

evidence concerning a 2001 incident, for which Martin was charged with aggravated

assault against his mother, to show his “intent, knowledge, and lack of mistake. . . .”

In a pretrial hearing, the State indicated that the other act was based upon an incident

in which Martin threatened his mother with a knife and that it would tender a certified

copy of Martin’s conviction. Martin replied, arguing that the events were too

dissimilar and that a certified copy of his conviction, absent a testifying witness, was

insufficient to prove he actually committed the other act. After conducting an analysis

based upon OCGA § 24-4-404 (b) (“Rule 404 (b)”), the trial court allowed the

evidence of Martin’s 2001 conviction.4




      4
      In contrast, the trial court did not allow evidence of an additional other act in
which Martin was involved in an altercation with his former spouse.

                                           6
       During trial, the State tendered a certified copy of Martin’s conviction. In

response, Martin initially asked for a general limiting instruction on prior acts. After

the trial court reviewed the pattern charge, Martin asked the court to “reconsider

putting this in at all” based upon testimony from the arresting officer that Martin

admitted striking the victim in the instant case. After further discussion, the trial court

indicated that it would mention intent only in its charge and that intent would be “the

basis of the other crime, wrong or act.” The trial court then admitted, over Martin’s

objection, a certified copy of Martin’s 2001 conviction for aggravated assault (family

violence) against his mother. The trial court followed the evidence by giving a

limiting instruction.

       OCGA § 24-4-404 (b) provides:

       Evidence of other crimes, wrongs, or acts shall not be admissible to
       prove the character of a person in order to show action in conformity
       therewith. It may, however, be admissible for other purposes, including,
       but not limited to, proof of motive, opportunity, intent, preparation, plan,
       knowledge, identity, or absence of mistake or accident.


To evaluate the admissibility of other acts evidence, we apply a three-part analysis:

“(1) the evidence must be relevant to an issue other than defendant’s character; (2)

the probative value must not be substantially outweighed by its undue prejudice; and

                                            7
(3) the government must offer sufficient proof so that the jury could find that

defendant committed the act.” (Citation, punctuation, and emphasis omitted.)

Chambers v. State, 351 Ga. App. 771, 775 (2) (833 SE2d 155) (2019).

      As to the first factor, relevant evidence is “evidence having any
      tendency to make the existence of any fact that is of consequence to the
      determination of the action more probable or less probable than it would
      be without the evidence.” As to the second factor, even if Rule 404 (b)
      evidence is relevant, we must still decide whether “the probative value
      of the other acts evidence is substantially outweighed by its unfair
      prejudice, i.e., the evidence must satisfy the requirements of Rule 403.”


(Citations omitted.) Id. at 775-776 (2). We review the admission of other acts

evidence for a clear abuse of discretion. Id. at 776 (2).

      We note that Martin does not argue that the first factor of the other acts

evidence analysis — relevance — was not satisfied. Therefore, we look only to the

second and third factors, about which Martin presented argument on appeal.

      (a) Probative Value v. Prejudicial Effect. Martin contends that the other acts

evidence had no probative value because he admitted to hitting the victim and that,

as a result, “it took the burden off of the State [to prove intent] entirely.” We are not

persuaded.

      Under this factor,

                                           8
      if the evidence is found to be relevant, the evidence is subject to the
      balancing test set forth in Rule 403 to determine whether its admission
      is more probative than prejudicial. But, Rule 403 is an extraordinary
      remedy which should be used only sparingly since it permits the trial
      court to exclude concededly probative evidence. And, in close cases,
      balance under Rule 403 should be struck in favor of admissibility.


(Citations and punctuation omitted.) Cross v. State, 354 Ga. App. 355, 362-363 (2)

(b) (839 SE2d 265) (2020).

      (i) Ordinary Appellate Review. As an initial matter, we note that Martin failed

to object to the trial court’s admission of the other acts evidence based upon the

absence of intent as an element needing to be proven at trial. As a result, ordinary

appellate review of this issue has been waived.5 See State v. Herrera-Bustamante, 304

Ga. 259, 263 (2) (a) (818 SE2d 552) (2018) (“the general rule [is] that objections to



      5
         As we previously observed, Martin initially argued that the other acts were
too dissimilar and that a certified copy of Martin’s conviction was insufficient. Martin
also did not include any argument concerning an absence of intent in his original
motion for new trial. But in his amended motion for new trial, which did not include
a supporting brief, Martin argued that, “since intent was not at issue, evidence of the
defendant’s previous acts against the victim were improperly admitted” (despite the
fact that the other acts evidence did not involve the same victim). However, neither
Martin’s “Second Amended Motion for New Trial” nor his supporting brief included
this argument. Finally, this argument was not raised during Martin’s hearing on his
motion for new trial as amended.

                                           9
the admission of evidence must be raised in a timely fashion at trial for the objection

to be preserved for ordinary appellate review.”).

      (ii) Plain Error. However, “[t]he unavailability of ordinary review does not end

our analysis of [Martin’s] evidentiary claim,” Herrera-Bustamante, 304 Ga. at 263

(2) (b), because “our new Evidence Code permits plain error review of certain

unpreserved evidentiary errors affecting substantial rights.” (Citation and punctuation

omitted.) Adams v. State, 306 Ga. 1, 3 (1) (829 SE2d 126) (2019); see also OCGA §

24-1-103 (d). To show plain error,

      there must [first] be an error or defect — some sort of deviation from a
      legal rule — that has not been intentionally relinquished or abandoned,
      i.e., affirmatively waived, by the appellant. Second, the legal error must
      be clear or obvious, rather than subject to reasonable dispute. Third, the
      error must have affected the appellant’s substantial rights, which in the
      ordinary case means he must demonstrate that it affected the outcome of
      the trial court proceedings. Fourth and finally, if the above three prongs
      are satisfied, the appellate court has the discretion to remedy the error
      — discretion which ought to be exercised only if the error seriously
      affects the fairness, integrity or public reputation of judicial
      proceedings.


(Citation, emphasis, and punctuation omitted.) State v. Kelly, 290 Ga. 29, 33 (2) (a)

(718 SE2d 232) (2011); see also Herrera-Bustamante, 304 Ga. at 264 (2) (b). “[T]he


                                          10
burden of establishing plain error falls squarely on the defendant[,]” and “satisfying

the plain-error standard is difficult, as it should be[.]” (Citations and punctuation

omitted.) State v. Crist, 341 Ga. App. 411, 415 (801 SE2d 545) (2017).

      Pretermitting the remaining prongs of the plain-error analysis, we conclude that

Martin cannot demonstrate the first prong: that “there must [first] be an error or defect

— some sort of deviation from a legal rule — that has not been intentionally

relinquished or abandoned, i.e., affirmatively waived, by the appellant.” (Citation and

punctuation omitted.) Kelly, 290 Ga. at 33 (2) (a). In large part, the success of

Martin’s argument hinges upon his claim that his defense at trial was that he acted in

self-defense: he admitted hitting the victim, such that intent was no longer at issue

and the probative value of the other acts evidence, therefore, was extremely low. See

Strong v. State, 309 Ga. 295, 310 (2) (d) (1) (845 SE2d 653) (2020) (reversing

defendant’s conviction upon finding that trial court erred in admitting other acts

evidence because, “although Appellant put his intent at issue by pleading not guilty,

. . . the State’s need for evidence to prove his intent was extremely low because his

sole defense at trial was self-defense”) (citation and punctuation omitted); Brown v.

State, 303 Ga. 158, 162 (2) (810 SE2d 145) (2018) (reversing defendant’s conviction

after concluding trial court erred in admitting other acts evidence because, “in light

                                           11
of Brown’s self-defense claim, the probative value of the other acts evidence was

extremely low at best”). However, this characterization of Martin’s trial defense is

inaccurate.

      First, Martin did not take any affirmative steps at trial to remove intent as an

issue by specifically adopting a strategy of self-defense.6 See, e.g., Parks v. State, 300

Ga. 303, 307 (2) (794 SE2d 623) (2016) (“Since the defendant admitted the shooting

and claimed only that in doing so he acted in self-defense, the only factual issue in

the case was whether that was the reason for the admitted act.”) (citation and

punctuation omitted; emphasis supplied); see also Chynoweth v. State, 331 Ga. App.

123, 128 (3) (768 SE2d 536) (2015). At the outset, Martin gave conflicting statements

to law enforcement officers, first claiming that nothing had transpired between

himself and the victim and later asserting that he struck the victim to parry her

drunken attack. In short, then, Martin essentially argued that if he struck the victim,

the victim was the aggressor who pulled a knife, which made intent a central issue.

      Second, Martin’s defense at trial centered upon discrediting the victim through

cross-examination and sowing resultant reasonable doubt. As a result, “the probative


      6
         In fact, Martin did not request, and the trial court did not give, a jury
instruction on self-defense.

                                           12
value of the other acts was great because the State had a strong need for the evidence

to combat [Martin’s] attacks on the victim’s credibility. . . .” (Citation and

punctuation omitted.) Cross, 354 Ga. App. at 363 (2) (b). Under these circumstances,

we cannot say that Martin has demonstrated that, by admitting the other acts

evidence, the trial court erred or deviated from a legal rule to support a finding of

plain error.

      (b) Identity. Relying chiefly upon cases decided prior to our current evidence

code, Martin next argues that the trial court erred in admitting a certified copy of his

prior conviction because it did not adequately describe the other acts evidence.

Contrary to Martin’s argument, however, we have previously held that admission of

a certified copy of a defendant’s prior conviction is sufficient to satisfy the third

prong of the other acts evidence analysis. See Burgess v. State, 349 Ga. App. 635, 641

(3) (824 SE2d 99) (2019), overruled on other grounds, Hill v. State, 2021 Ga. App.

LEXIS 318, *5, n. 4 (June 25, 2021). Accordingly, we find no abuse of the trial

court’s discretion.

      3. Finally, Martin asserts that he should be resentenced because the $5,000

attorney fee reimbursement award was made without a hearing to evaluate his

financial hardship. In part, we agree.

                                          13
      OCGA § 17-12-51 (a)7 provides that

      [w]hen a defendant who is represented by a public defender, who is paid
      in part or in whole by a county, enters a plea of nolo contendere, first
      offender, or guilty or is otherwise convicted, the court may impose as a
      condition of probation repayment of all or a portion of the cost for
      providing legal representation and other expenses of the defense if the
      payment does not impose a financial hardship upon the defendant or the
      defendant’s dependent or dependents.


To that end,

      [i]n determining whether or not a payment imposed under this Code
      section imposes a financial hardship upon a defendant or defendant’s
      dependent or dependents and in determining the amount of the payment
      to impose, the court shall consider the factors set forth in [OCGA §]
      17-14-10.[8]


      7
         The current version of OCGA § 17-12-51 became effective July 1, 2015
following an earlier recodification of certain criminal procedure statutes. Prior to that
date, the reimbursement of a governing body for representation by a public defender
was controlled by an earlier version of OCGA § 17-12-10, which provided that, “[t]o
the extent that a person covered under this Code section is able to provide for the
employment of an attorney, the other necessary services and facilities of
representation, and court costs, the court concerned may order him to provide for this
payment or reimbursement.” OCGA § 17-12-10 (c) (2003) (effective until Dec. 31,
2003); see also Miller v. State, 221 Ga. App. 718, 721 (2) (472 SE2d 697) (1996)
(noting that former OCGA § 17-12-10 (c) did not expressly require a hearing).
      8
        (a) In determining the nature and amount of restitution, the ordering authority
shall consider:

                                           14
OCGA § 17-12-51 (d). In evaluating a defendant’s ability to pay under such

circumstances, the trial court must “inquire and determine such facts as the amount



      (1) The financial resources and other assets of the offender or person
      ordered to pay restitution including whether any of the assets are jointly
      controlled;


      (2) The earnings and other income of the offender or person ordered to
      pay restitution;


      (3) Any financial obligations of the offender or person ordered to pay
      restitution, including obligations to dependents;


      (4) The amount of damages;


      (5) The goal of restitution to the victim and the goal of rehabilitation of
      the offender;


      (6) Any restitution previously made;


      (7) The period of time during which the restitution order will be in
      effect; and


      (8) Other factors which the ordering authority deems to be appropriate.


OCGA § 17-14-10 (a).

                                          15
of defendant’s income, assets, expenses, and outstanding obligations so as to have

some basis for finding ability to pay or reimburse.” Miller, 221 Ga. App. at 721 (2).

A hearing is not required, however, if,

      [b]y the time of sentencing of an indigent defendant who has had to
      supply financial data in order to qualify for appointment of counsel and
      who may have been subject to a presentence investigation, the [trial]
      court [has] enough information to serve as an adequate basis for
      ordering reimbursement. The [trial] court can put this basis into the
      record.


Id.

      Here, as a general condition of probation, the trial court ordered Martin to pay

$5,000 in attorney fees to Forsyth County. At the conclusion of Martin’s sentencing

hearing, the trial court stated that “[t]here will be a reimbursement to the county for

appointed fees. . . . I’m just going to say not to exceed [$]5,000.”9 Although the trial

court may well have had “enough information to serve as an adequate basis for



      9
        The trial court added that the reimbursement would include “a rate of pay no
less than $150 a month[,] [b]ut I will give you a grace period of 60 days after your
release from incarceration to allow you to get out and get a job and go to work so you
can begin to pay.” Absent an intervening circumstance, the record suggests that
Martin — whose May 11, 2018 sentence included a term of 2 years imprisonment —
has completed the incarceration portion of his sentence.

                                          16
ordering reimbursement[,]” the record does not include the trial court’s conclusion

concerning Martin’s ability to pay a reimbursement award, any information in support

of the conclusion, or any consideration of the factors outlined in OCGA § 17-14-10

(a). Miller, 221 Ga. App. at 721 (2). Rather, there is only the rote imposition of an

attorney fee reimbursement without any inquiry.

      While neither OCGA § 17-12-51 (d), OCGA § 17-14-10 (a), nor our cases

require a hearing to evaluate an indigent defendant’s ability to pay an attorney fee

reimbursement award, such a hearing during sentencing is a preferred practice.

Nevertheless, at a minimum, the trial court should note — on the record — whether

an attorney fee reimbursement award would “impose a financial hardship upon the

defendant or the defendant’s dependent or dependents,” OCGA § 17-12-51 (d); any

“information to serve as an adequate basis for ordering reimbursement[,]” Miller, 221

Ga. App. at 721 (2); and a consideration of the factors codified at OCGA § 17-14-10

(a). In view of the absence of these findings in this case, we vacate the trial court’s

attorney fees reimbursement condition of probation and remand the case to the trial

court for further proceedings consistent with this opinion.10

      10
         We did not require a remand in Miller because the trial court made a finding
that the defendant “was presently able to make the reasonably-scheduled future
payment.” (Emphasis in original and supplied.) 221 Ga. App. at 723 (2). No such

                                          17
      In sum, we conclude that the evidence was sufficient to support Martin’s

conviction for aggravated assault. We also find no abuse of discretion in admitting

evidence of Martin’s 2001 conviction for aggravated assault (family violence).

However, we conclude that the trial court failed to adequately inquire into Martin’s

ability to pay the $5,000 attorney fees restitution award. Therefore, we affirm the trial

court’s denial of Martin’s motion for new trial as amended, vacate the general

condition of probation imposing a reimbursement of $5,000 in attorney fees, and

remand the case for further proceedings consistent with this opinion.

      Judgment affirmed in part, vacated in part, and case remanded. Miller, P. J.,

and Pipkin, J., concur.




initial finding was made in this case.

                                           18